Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 5, 2022 has been entered.  Claims 1-2, 4-11, 14-20 are amended.  Claims 21-23 are new.  Claims 3, 12-13 are canceled.  Currently, claims 1-2, 4-11 and 14-23 are pending for examination.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed February 1, 2022, with respect to claims 1, 4-7 have been fully considered and are persuasive.  The 35 U.S.C. 102 or 103 rejection of these claims has been withdrawn. 
Applicant’s arguments, see pages 10-11, filed February 1, 2022, with respect to the rejection(s) of claim(s) 2, 8-11, 14-19, under 35 U.S.C. 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wolf, II (US PG Pub 2014/0074182).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 18, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, II (US PG Pub 2018/0326219) in view of Wolf, II (US PG Pub 2014/0074182; hereinafter “Wolf, II ‘182”) and Zhu et al. (US PG Pub 2013/0317573).
Regarding claims 8 and 22, Wolf, II discloses a method and a kit for providing optical stimulation, comprising: an adapter for a stimulation system, comprising an adapter body 507 having a distal end and a proximal end; a connector disposed on the distal end of the adapter body, the connector comprising: a connector body defining a port 533, 535 and a connector lumen extending from the port for receiving a proximal end of a stimulation lead ([0053]); a plurality of connector contacts 510, 512 disposed in the connector body and arranged along the connector lumen ([0052], fig. 6a); a light source 521, 523 disposed in the connector body (fig. 5); a plurality of terminals 626a-626f, 628, 630, 620a-620f, 622, 624 disposed along the proximal end of the adapter body ([0058-0059]; fig. 6b); and a plurality of conductors 527 extending along the adapter body and electrically coupling the connector contacts and the light source to the terminals ([0052], [0057]).  Wolf, II discloses the light source is connected to regions within the lead 520 via an internal fiber optic cable ([0054-0055]) but does not expressly disclose 
Regarding claim 11, Wolf, II discloses a lead body 504, 506 having a distal end portion and defining a lumen configured for receiving the optical stylet ([0055], [0065], [0067]), wherein the proximal end portion is configured for insertion through the port of the connector and into the connector lumen of the connector (fig. 5); a plurality of electrodes 504a-f, 506a-f disposed on the distal end portion of the lead body; a plurality of terminals disposed along the proximal end portion of the 
Regarding claim 18, Wolf, II discloses a system for electrical/optical stimulation, comprising: the kit of claim 8 (see rejection of claim 8); the stimulation lead comprising: a lead body 504, 506 having a distal end portion and defining a lumen configured for receiving the optical stylet ([0055], ([0065], [0067]), wherein the proximal end portion is configured for insertion through the port of the connector and into the connector lumen of the connector (fig. 5), a plurality of electrodes 504a-f, 506a-f disposed on the distal end portion of the lead body, a plurality of terminals disposed along the proximal end portion of the lead body (fig. 5), and a plurality of conductors extending along the lead body and electrically coupling the electrodes to the terminals ([0053]); and a control module comprising: a control module connector 501 defining a module port and a module connector lumen extending from the module port for receiving a proximal end of the adapter (fig. 5), the control module connector comprising a connector body and a plurality of connector contacts disposed in the connector  body and arranged along the connector lumen ([0051]), a housing 505 coupled to the connector module connector, and an electronic subassembly 514 disposed in the housing and electrically coupled to the connector contacts of the control module connector ([0051]).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, II (US PG Pub 2018/0326219) in view of Wolf, II (US PG Pub 2014/0074182; hereinafter “Wolf, II ‘182”) and Zhu et al. (US PG Pub 2013/0317573) as applied to claims 8, 11, 18, 22 above, and further in view of Heath et al. (US Pat 6,366,719).
Regarding claim 9, Wolf, II does not expressly disclose the fiber optic comprises a core and a cladding disposed around the core and the cladding comprises the at least two emission region, wherein an index of refraction of each of the emission region is greater than an index of refraction of the core.  
Regarding claim 10, Wolf, II in view of Heath et al. disclose the at least two emission region comprises at least one directional emission region, wherein each of the at least one directional emission region extends around no more than 75% of a circumference of the fiber optic (fig. 1).

Claims 14, 17, 19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, II (US PG Pub 2018/0326219) in view of Wolf, II (US PG Pub 2014/0074182; hereinafter “Wolf, II ‘182”)
Regarding claims 14 and 23, Wolf, II discloses a method and kit for providing optical stimulation, comprising: an adapter for a stimulation system, comprising an adapter body 507 having a distal end and a proximal end; a connector disposed on the distal end of the adapter body, the connector comprising: a connector body defining a port 533, 535 and a connector lumen extending from the port 
Regarding claim 17, Wolf, II discloses an optical stylet 204, 206 ([0005], [0065]) configured to receive and transmit light from the light source when a portion of the optical stylet is inserted into the connector of the adapter ([0055]).
Regarding claim 19, Wolf, II discloses a system for electrical/optical stimulation, comprising: the kit of claim 14 (see rejection of claim 14); and a control module comprising: a control module connector 501 defining a module port and a module connector lumen extending from the module port for receiving a proximal end of the adapter (fig. 5), the control module connector comprising a connector body and a plurality of connector contacts disposed in the connector body and arranged along the module lumen ([0051]), a housing 505 coupled to the connector module connector, and an electronic subassembly 514 disposed in the housing and electrically coupled to the connector contacts of the control module connector ([0051]).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, II (US PG Pub 2018/0326219) in view of Wolf, II (US PG Pub 2014/0074182; hereinafter “Wolf, II ‘182”) as applied to claims 14, 17, 19 and 23 above, and further in view of Heath et al. (US Pat 6,366,719).
Regarding claim 15, Wolf, II does not expressly disclose the fiber optic comprises a core and a cladding disposed around the core and the cladding comprises the at least two emission region, wherein an index of refraction of each of the emission region is greater than an index of refraction of the core.  Heath et al. teaches optical waveguides/fibers generally comprise of an inner core having an index of refraction that is greater than a cladding that surrounds the core, in order for light to propagate down the optical fiber with total internal reflection at the interface between the inner core and the cladding (col. 1, lines 33-47).  Heath et al. further teaches creating an emission region in the cladding to diffuse the light in a controlled manner, by selecting a ratio of the indices of refraction between the outer cladding and the core region so that the internal reflection within the core region is substantially less 
Regarding claim 16, Wolf, II in view of Heath et al. disclose the at least two emission region comprises at least one directional emission region, wherein each of the at least one directional emission region extends around no more than 75% of a circumference of the fiber optic (fig. 1).

Allowable Subject Matter
Claims 1, 4-7, 20 allowed.
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792